UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2291



SHEILA M. UNDERWOOD,

                                              Plaintiff - Appellant,

          versus

MARVIN T. RUNYON, JR., Postmaster General,
United States Postal Service,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (CA-95-776-23BD-3)


Submitted:   January 9, 1997              Decided:   January 16, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Sheila M. Underwood, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sheila M. Underwood appeals the district court's order grant-

ing Runyon's motion for partial summary judgment. We dismiss the

appeal for lack of jurisdiction because the order is not appeal-

able. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1994), and certain interlocutory and collateral
orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.
Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The order here

appealed is neither a final order nor an appealable interlocutory

or collateral order.

     We dismiss the appeal as interlocutory and deny Appellant's
motion to compel. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2